                                                                                           OR\G\NAL
Approved:~
    THANE REHN/CECILIA VOGEL
                                                      ~
    Assistant United States Attorneys

Before:              THE HONORABLE ONA T. WANG
                     United States Magistrate Judge
                     Southern District of New York
 -   -   -   -   -   -   -   -   -   -    -   -   -   -    -   -   -   -   X
                                                                                 20 MAG 8520
 UNITED STATES OF AMERICA                                                      SEALED COMPLAINT
                 - v. -
                                                                               Violations of
                                                                               18 u.s.c. §§ 371, 1344,
SHERZOD RASULOV,
                                                                               and 1960
ARTUR SATTAROV,
SOJIDA BAKOEVA, and
                                                                               COUNTY OF OFFENSE:
SHAKHZOD YUNUSOV,
                                                                               NEW YORK
                                         Defendants.

 -   -   -   -   -   -   -   -   -   -    -   -   -   -    -   -   -   -   X



SOUTHERN DISTRICT OF NEW YORK, ss.:

          ZACHARY CARROLL, being duly sworn, deposes and sa y s
that he is a Special Agent with Federal Bureau of Inv estigation
("FBI"), and charges as follows:

                                                          COUNT ONE

                             (Conspiracy to Operate an Unlicensed
                                Money Transmitting Business )

      1.    From at least in or about November 2018, up to and
including the present, in the Southern District of New York and
elsewhere, SHERZOD RASULOV , ARTUR SATTAROV , SOJIDA BAKOE VA, and
SHAKHZOD YUNUSOV, the defendants, and others known and unknown,
kn owingl y and willfully did combine, conspire, confederate, a n d
agree together and with each other t o commit an offense against
the United States, to wit, to operate an un l icensed mone y
transmitting business, in v iolation of Title 18, United States
Code, Section 1960.
     2.    It was a part and object of the conspiracy that
SHERZOD RASULOV, ARTUR SATTAROV, SOJIDA BAKOEVA, and SHAKHZOD
YUNUSOV, the defendants, and others known and unknown, knowingly
conducted, controlled, managed, supervised, directed, and owned
all and part of an unlicensed money transmitting business
affecting interstate and foreign commerce, which (a) was
operated without an appropriate money transmitting license in a
State _where such operation was punishable as a misdemeanor and a
felony under State law, and (b) failed to comply with the money
transmitting business registration requirements under Section
5330 of Title 31, United States Cade, and regulations prescribed
under such section, to wit, RASULOV, SATTAROV, BAKOEVA, and
YUNUSOV used companies they owned and controlled in Brooklyn,
New York, ta transmit money from, through, and out of the United
States, including money transmitted through the Southern
District of New York, without an appropriate state license,
which conduct was punishable as a misdemeanor under New York
law, and without meeting the Federal registration requirements
set forth for money transmitting businesses.

                           Overt .A cts

     3,   In furtherance of said conspiracy and to effect the
illegal object thereof, the following overt acts, among others,
were committed in the Southern District of New York:

          a.   On or about February 24, 2020, SHERZOD RASULOV,
the defendant, exchanged Whatsapp messages with a person in
Manhattan, New York, to arrange a transfer of $30,000 in cash.

          b.   On or about February 26, 2020, ARTUR SATTAROV,
the defendant, sent a wire transfer of $18,000 to a bank account
held in Manhattan, New York.

          c.   On or about February 26, 2020, SOJIDA BAKOEVA,
the defendant, wrote a check for $11,400 payable to a bank
account held in Manhattan New York.

          d.   On or about March 5, 2020, SHAKHZOD YUNUSOV, the
defendant, entered a bank branch in Manhattan, New York, and
transferred $31,360 from one bank account to another.

          (Title 18, United States Code, Section 371.)




                                2
                            COUNT TWO

                           (Bank Fraud)

     4.   From at least in or about September 2019 up to and
including the present, in the Southern District of New York and
elsewhere, ARTUR SATTAROV, the defendant, did knowingly execute
and attempt to execute a scheme and artifice to obtain moneys,
funds, credits, assets, securities, and other property owned by,
and under the custody and control of, a financial institution,
the deposits of which were. then insured by the Federal Deposit
Insurance Corporation, by means of false and fraudulent
pretenses, representations, and promises, to wit, SATTAROV
knowingly made, and aided and abetted the making of, material
misrepresentations to a federally insured financial institution
and others in order to deceive that financial institution into
allowing a company operated by SATTAROV to operate and process
financial transactions through the institution, and in doing so,
obtained and attempted to obtain moneys, funds, and property
owned by and under the custody and control of such financial
institutions.

       (Title 18, United States Code, Sections 1344 and 2.)

                           COUNT THREE

                           (Bank Fraud)

     5.    From at least in or about September 2019 up to and
including the present, in the Southern District of New York and
elsewhere, SOJIDA BAKOEVA, the defendant, did knowingly execute
and attempt to execute a scheme and artifice to obtain moneys,
funds, credits, assets, securities, and othe·r property owned by,
and under the custody and control of, a financial institution,
the deposits of which were then insured by the Federal Deposit
Insurance Corporation, by means of false and fraudulent
pretenses, representations, and promises, and did aid and abet
the same, to wit, BAKOEVA knowingly made material
misrepresentations to a federally insured financial institution
and othe-rs in order to deceive that financial institution into
allowing a company operated by BAKOEVA to operate and process
financial transactions through the institution, and in doing so,
obtained and attempted to obtain moneys, funds, and property
owned by and under the custody and control of such financial
institutions.

       (Title 18, United States Code, Sections 1344 and 2.)

                                3
                            COUNT FOUR

                           (Bank Fraud)

      6.  From at least in or about November 2018 up to and
including the present, in the Southern District of New York and
elsewhere, SHAKZHOD YUNUSOV, the defendant, did knowingly
execute and attempt to execute a scheme and artifice to obtain
moneys, funds, credits, assets, securities, and other property
owned by, and under the custody and control of, a financial
institution, the deposits of which were then insured by the
Federal Deposit Insurance Corporation, by means of false and
fraudulent pretenses, representations, and promises, and did aid
and abet the same, to wit, YUNUSOV knowingly made material
misrepresentations to a federally insured financial institution
and others in order to deceive that financial institution into
allowing a company operated by Y:UNUSOV to operate and process
financial transactions through the institution, and in doing so,
obtained and attempted to obtain moneys, funds, and property
owned by and under the custody and control of such financial
institutions.

       (Title 18, United States Code, Sections 1344 and 2. J

     The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     7.   I am a Special Agent with FBI and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my investigation, my conversations with
witnesses and other law enforcement agents, a.nd my review of
bank records and websites.  Because this affidavit is being
submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation. Where the contents of
documents and the actions, statements and conversations of
others are reported herein, they are reported in substance and
in part, except where otherwise indicated.

                             Overview

     8.   From my participation in this investigation, I have
learned about a network of companies (the "Network") operating
in and around the New York City area as unlicensed money
transmitting businesses for the purpose of moving funds
primarily from within the United States to companie,s located
outside of the United States.  In the course of the
investigation, I and other law enforcement agents have reviewed
                                4
bank and other financial records, debriefed witnesses, conducted
surveillance, and reviewed electronic evidence, and have learned
that some of the Network companies have legitimate business
operations in addition to being used as unlicensed money
transmitting businesses, while other Network companies have no
apparent legitimate business activity and exist solely as
unlicensed money transmitting businesses.  I have learned that,
to perpetrate the scheme, the individuals who operate Network
companies have made false statements to banks for the purpose of
inducing the banks to open bank accounts in the name of the
companies and execute transactions for the companies.

                    The Undercover Transactions

     9.   In the course of the investigation, I and other law
enforcement officers have worked with an individual who has
historically conducted business with companies in the Network
("CS-1").  CS-1 owns and operates a company in Manhattan, New
York, has been arrested and criminally charged in the Southern
District of New York with receipt of stolen property, and is
cooperating with law enforcement in the hope of obtaining
leniency. To date, information received from CS-1 has proven
reliable and has at times been corroborated by independent
sources of evidence.

     10. Following CS-l's arrest, at the direction of law
enforcement, CS-1 continued to maintain contact with individuals
involved in the Network, including an individual not charged in
this Complaint (''CC-1';), and SHERZOD RASULOV, the defendant, and
recorded certain conversations and messages that CS-1 had with
CC-1 and RASULOV.   In the course of my involvement with CS-l's
cooperation, I have learned, among other things, the following:

          a.   In or around February 2020, CS-1 exchanged
messages with CC-1 in which CS-1 represented, in substance and
in part, that cs-1 wa:s in po:sse::;.sion of some cash and needed to
move it into a bank account (the "Sting Bank Account"), which
was held at a bank located in Manhattan, New York ( ''Bank-1 ") .
CC-1 offered to facilitate this request, and provided CS- 1 with
a phone number, which law enforcement subsequently identified
was used by RASULOV.

          b.   CS-1 contacted RASULOV and exchanged Whatsapp
Messages in which RASOLOV instructed CS-1, in substance and in
part, to bring the cash from Manhattan, New York, to a retail
store located in Brooklyn, New York (the "Store"), whereupon
RASOLOV would move it into the Sting Bank Account, retaining a
percentage of the money as a fee.,

                                  5
          c.   On or about February 25, 2020, CS-1 went to the
Store and physically gave RASULOV $30,000 in cash. After making
this cash delivery, CS-1 identified a photograph of RASULOV as
the person to whom CS-1 had given the cash.

           d.   On or around February 26, 2020, the Sting Bank
Account received a wire transfer of $18,000 from a bank account
in the name of a particular company ("Company-1" and the
''Company-1 Bank Account"), 1 and a deposited check of $11 1 400 from
a bank account owned by a second company ("Company-2" and the
"Company-2 Bank Account"), 2 for a total of $29,400.   The
difference between the $30,000 in cash provided by CS-1 to
RASULOV and the $29,400 deposited into the Sting Bank Account
represented the agreed-upon fee owed to the money transmitting
network for conducting the transaction.

          e.   On or about March 3, 2020, CS-1 again coordinated
a cash drop with RASULOV via Whatsapp messages, and on March 4,
2020, CS-1 went to the Store to deliver cash to RASULOV. On
this occasion, CS-1 carried covert audio and video recording
equipment, as directed by law enforcement, and recorded a
delivery of $32,000 in cash to RASULOV.  I have reviewed the
video recording, and have observed that a person appearing to be
RASULOV took the cash from CS-1.

            f.  On or around March 5, 2020, the Sting Bank
Account received a $31,360 transfer from a bank account in the
name of a third company ("Company-3" and the "Company-3 Bank
Account") . 3 The difference between the $32,000 in cash provided
by CS-1 to RASULOV and the $31,360 transferred to the Sting Bank
Account represented the agreed-upon fee owed to the money
transmitting network for conducting the transaction.




1 The circumstances of this transfer, the background of Company-
1, and the involvement of defendant ARTUR SATTAROV in each is
described in more detail below in paragraphs 11 through 13.

2 The circumstances of this transfer, the background of Company-
2, and the involvement of defendant SOJIDA BAKOEVA in each is
described in more detail below in paragraphs 14 through 17.

3 The circumstances of this transfer, the background of Cornpany-
3, and the involvement o.f defendant SHAKHZOD YUNUSOV in each is
described in more detail below in paragraphs 18 through 21.
                                  6
                    The SATTAROV Bank Account

     11. From my review of records provided by the bank where
the Company-1 Bank Account is held ("Bank-3"), I have learned
the following, among other things:

          a.   The Company-I Bank Account was opened on or about
September 12, 2019, by ARTUR SATTAROV, the defendant, who
identified himself to Bank-3 as the president and owner of
Company-1 and is the only signatory on the Company-1 Bank
Account.

          b.   At the time SATTAROV opened the Company-1 Bank
Account, SATTAROV informed the bank that Company-1 was a real
estate investment business, and provided an address in Fresh
Meadows, New York, as the business address for Company-1 (the
"Company-1 Address").

          c.   Following the February 25, 2020, delivery of
$30,000 in cash to defendant SHERZOD RASULOV, described above,
on or about February 26, 2020, bank records indicate that
SATTAROV went into a Bank-3 branch located in Brighton Beach,
New York, and executed the wire transfer of $18,000 from the
Company-1 Bank Account into the Sting Bank Account located in
Manhattan, New York.  SATTAROV did not inform Bank-3 that the
transfer was part of a money transmitting arrangement, but
instead falsely informed Bank-1 that the transfer was "trade
related."

          d.   Based on my review of account records for the
Company-1 Bank Account, and on my training and experience, the
transaction activity in the Company-1 Bank Account is
inconsistent with the use of the Company-1 Bank Account for a
real estate investment business.  For instance, there are no
apparent payroll expenses and there are no apparent real estate
related payments or credits.

           e.   Based on my review of account records for the
Cornpany-1 Bank Account, and my training and experience, the
transaction activity in the Company-1 Bank Account indicates
that the account is used for money transmitting activities.
Specifically, the Company-1 Bank Account typically receives
several deposits and makes an outgoing wire transf-er for a
similar amount as the deposits.   For instance:

             i.     Between November 20, 2019, and December 4,
2019, the Company-1 Bank Account received four deposits from a
physical therapy clinic (-the "Physical Therapy Clinic"} and a

                                7
chiropractic clinic (the "Chiropractic Clinic") for a total
amount of $39,895.99. On December 10, 2019, and December 13,
2019, the Company-1 Bank Account made two wire transfers for a
total of $38,422. These wire transfers were made to a purported
rubber company located in China that has been the recipient of
wire transfers from other Network companies (the "Chinese Rubber
Company") and a purported electronics wholesale company located
in Texas.

            ii.      Between December 17, 2019, and December 30,
2019, the Cornpany-1 Bank Account received six deposits from the
Physical Therapy Clinic, the Chiropractic Clinic, and another
company, totaling $48,412.10. On December 20, 2019, the
Company-1 Bank Account made a wire transfer of $48,170 to a
purported clothing wholesaler located in Manhattan, New York,
that law enforcement has identified based on financial records
as a Network company engaged in unlicensed money transmitting.

     12. I have reviewed records obtained from the New York
Department of Labor, and have learned that Company-1 has no
reported employers or contractors and did not report paying any
wages in 2019.

     13.  I and other law enforcement agents have conducted
surveillance at the Company-1 Address, which is a single family
residence. There were no signs of any business activity taking
place at the location.

                    The BAKOEVA Bank Account

     14. From my review of records provided by the bank where
the Company-2 Bank Account is held ("Bank-2"), I have learned
the following, among other things:

          a.   The Company-2 Bank Account was opened on or about
September 14, 2019, by SOJIDA BAKOEVA, the defendant, who
identified herself to Bank-2 as the CEO and owner of Company-2
and is the only signatory on the Company-2 Bank Account.

          b.   At the time BAKOEVA opened the Company-2 Bank
Account, BAKOEVA informed Bank-2 that Company-2 was a
transportation company serving medical offices with 18
employees, and provided an address in Brooklyn, New York, as the
business address for Company-2 (the "Company-2 Address").
BAKOEVA further informed Bank-2 that the Company-2 Address was
her home address and stated that she owned her home and had
lived at the Company-2 Address for 14 years.


                                8
          c.   Following the February 25, 2020, delivery of
$30,000 in cash by CS-1 to defendant SHERZOD RASULOV, described
above, on or about February 26, 2020, a check in the amount of
$11,400 was drafted payable from the Company-2 Bank Account to
the Sting Bank Account, bearing the signature of BAKOEVA.   I
have reviewed surveillance photos obtained from Bank-1 and have
seen that a person who appears to me to be ARTUR SATTAROV, the
defendant, went into a Bank-1 branch on or about February 26,
2020, and deposited that check into the Sting Bank Account.

          d.   Based on my review of account records for the
Company-2 Bank Account, and on my training and experience, the
transaction activity in the Company-2 Bank Account is
inconsistent with the use of the Company-2 Bank Account for a
transportation business serving medical offices.  For instance,
there are no apparent payroll expenses and there are no apparent
payments related to purchasing, maintaining, or fueling
transportation vehicles.

          e.   Based on my review of account records for the
Company-2 Bank Account, and my training and experience, the
transaction activity in the Company-2 Bank Account indicates
that the account is used for money transmitting activities.  For
instance:

             i.     On October 2, 2019, the Company-2 Bank
Account received a $9,617.13 deposit from a physical therapy
clinic. On October 2, 2019, BAKOEVA wrote a check from the
Company-2 Bank Account for $12,000 payable to a company that,
based on my review of financial records, I understand to be a
Network company based on a similar pattern of deposits and
withdrawals.

             ii.    On October 30, 2019, the Company-2 Bank
Account received a $12,000 deposit from the Physical Therapy
Clinic. On November 6, 2019, BAKOEVA wrote a check from the
Company-2 Bank Account for $12,000 payable to a company that
based on my review of financial records, I understand to be a
Network company based on a similar pattern of deposits and
withdrawals.

      15.  I have reviewed records obtained from the New York
Department of Labor, and have learned that Company-2 has no
reported employers or contractors and did not report paying any
wage.s in 2019.

     16. I and other law enforcement agents have conducted
surveillance at the Company-2 Addres.s, which is an apartment in

                                9
a building located in Brooklyn, New York. There were no signs
of any business activity taking place at the location.

     17.  I have obtained property records pertaining to the
Company-2 Address, and have learned that BAKOEVA is not the
owner of that apartment.  I have also obtained BAKOEVA's
residential records from the New York Department of Motor
Vehicles, and have learned that BAKOEVA has never listed her
residence as the Company-2 Address.  I have also obtained
BAKOEVA's travel and immigration records, and have learned that
at the time BAKOEVA opened the Company-2 Bank Account and
informed Bank-2 that she had resided at the Company-2 Address
for 14 years, BAKOEVA had only resided in the United States for
less than eight years.

                    The YUNUSOV Bank Account

     18. From my review of records provided by Bank-1, the bank
where the Company-3 Bank Account is held, I have learned the
following, among other things:

          a.   The Company-3 Bank Account was opened on or about
November 20, 2018, by SHAKH.ZOD YUNUSOV, the defendant, who
identified himself to Bank-1 as the president of Cornpany-3 and
is the only signatory on the Company-3 Bank Account.

          b.   At the time the Company-3 Bank Account was
opened, YUNUSOV informed Bank-1 that Company-3 was a courier
service, and provided an address in Brooklyn, New York, as the
business address for Company-3 (the "Company-3 Address").

          c.   On or about March 5, 2020, Bank-1 records show
that YUNUSOV entered a Bank-1 branch located in Manhattan, New
York, presented his driver's license to the bank teller, and
executed a transfer of $31,360 from the Company-3 Bank Account
to the Sting Bank Account.

          d.   Based on my review of account records for the
Company-3 Bank Account, and on my training and experience, the
transaction activity in the Cornpany-3 Bank Account is
inconsistent with the use of the Company-3 Bank Account for a
courier service. For instance, the de,posits into the Company-3
Bank Account tend to be large amounts inconsistent with the
amounts usually spent on courier services, and the highest
volume of withdrawals from the Company-3 Bank Account are large
wire transfers to businesses located overseas, particularly in
China.


                               10
          e.   Based on my review of account records for the
Company-3 Bank Account, and my training and experience, the
transaction activity in the Company-3 Bank Account indicates
that the account is used for money transmitting activi t ies. For
instance:

             i.     On December 3, 2019, the Company-3 Bank
Account received a $40,000 deposit from a pharmacy. On December
4, 2019, the Company-3 Bank Account wired $39,600 to the Chinese
Rubber Company.

            ii.     On December 17, 2019, the Cornpany-3 Bank
Account received two deposits from two pharmacies for a total of
$70,000. On December 18, 2019, the Company-3 Bank Account wired
$69,300 to a Chinese company.

           iii.     In total, the Cornpany-3 Bank Account wired
more than $1 million to Chinese companies between November 2018
and February 2020, yet I have reviewed United States Customs and
Border Protection records for Company-3 and have learned that
Company-3 has no reported imports or exports.

     19.  I have reviewed records obtained from the New York
Department of Labor, and have learned that Company-3 has no
reported employers or contractors and did not report paying any
wages in 2019.

     20.  I and other law enforcement agents have conducted
surveillance at the Cornpany-3 Address, which is an apartment in
a building located in Brooklyn, New York. There were no signs
of any business activity taking place at the location.

     21. I have obtained property records pertaining to the
Company-3 Address, and have learned that the apartment is leased
to SHERZOD RASULOV, the defendant, who is defendant SHAKHZOD
YUNUSOV's father, and to RASULOV's spouse.




                                11
          WHEREFORE, deponent respectfully requests that
warrants be issued for the arrest of SHERZOD RASULOV, ARTUR
SATTAROV, SOJIDA BAKOEVA, and SHAKHZOD YUNUSOV, the defendants,
and that they be imprisoned or bailed, as the case may be.




         before me this
          f August, 2020




SOUTHERN DISTRICT 0




                               12
